Case 1:20-cv-01083-JTN-PJG ECF No. 10-6, PageID.485 Filed 11/14/20 Page 1 of 6




          EXHIBIT 6
    Case 1:20-cv-01083-JTN-PJG ECF No. 10-6, PageID.486 Filed 11/14/20 Page 2 of 6



                               AFFIDAVIT OF JOSEPH ZIMMERMAN


         JOSEPH ZIMMERMAN, BEING OF FULL AGE, ON HIS OATH, DEPOSES AND SAYS:


              l.    I am over the age of 21 years and if sworn as a witness I am competent to testify
                   about the matters set forth herein based on personal knowledge except where the
                   matter is indicated to be based on information and belief.
              2.   I am currently a second-year law student at the University of Michigan. Prior to
                    law school, I served in the United States Air Force for four years. I was honorably
                   discharged from the service with the rank of captain. During my four years of
                   service, I was stationed at FE Warren Air Force Base in Cheyenne, Wyoming
                   where my duties included operating nuclear weapons.
              3.    I am a registered voter in Ann Arbor, Michigan.
              4.    I volunteered as a poll worker in Ann Arbor on November 3, counting ballots all
                    night until approximately 5:30 a.m. in the morning on November 4. On the
                    morning of November 4, I learned via social media that there was a need for non-
                    partisan challengers at the absentee voting counting board (AVCB) at TCF Center
                    in Detroit because of tensions there overnight. Upon learning of the need, I
                    decided that it was my duty to keep working to ensure a free and fair election, so I
                    headed out to TCF, arriving around 11 :00 a.m.
              5.    I entered TCF as a non-partisan challenger credentialed by the Lawyers
                    Committee for Civil Rights Under Law (LCCRUL), and registered as such when I
                   entered the room.
              6.   I was present at the TCF Center between approximately 11 :00 a.m. and 4:00 p.m.
                   on November 4. During my time there, I was regularly patrolling inside the
                   AVCB counting room in an attempt to provide support to election inspectors and
                   challengers whenever a tense situation arose. Such situations arose often and, in
                   my observations, were exclusively attributable to aggressive and intimidating
                   actions by Republican challengers. As someone who had been a poll worker in
                   Ann Arbor the night before, I was familiar with the process of counting ballots. I
                   witnessed no improper actions by any election inspector. The only improprieties I




L
    Case 1:20-cv-01083-JTN-PJG ECF No. 10-6, PageID.487 Filed 11/14/20 Page 3 of 6



                       saw were from Republican challengers. As a veteran, I was particularly shocked
                       by the fact that Republic challengers attempted to stop the counting of military
                       ballots (more on that below).
                7.     From the moment I arrived, I observed aggressive and intimidating actions by
                       Republican challengers. On several occasions, I saw five to ten such challengers
                       crowd around a table at once, encroaching on the personal space of election
                       workers (much less than six feet away) and harassing them with repetitive
                       questions. I bad been trained that our job as challengers was to observe and, if
                       necessary, challenge particular ballots-not to speak directly to election workers,
                       let alone interrogate or badger them, which is what I was observing.
                8.     On several occasion, I received a text message from other non-partisan
                       challengers asking me to come to wherever they were in the room because they
                       were the only non-Republican challenger at a table at which several Republican
                       challengers were acting menacingly.
                9.     I witnessed one Republican challenger be removed from the room for filming the
                       proceedings. I had been trained that filming inside the A VCB was prohibited
                       conduct by a challenger.
                10.    The dynamic I witnessed was particularly striking when compared to my
                       experience as an election inspector in Ann Arbor, where challengers stood a
                       respectful distance away and allowed me to do my job. By contrast, at TCF, it
                       was difficult not to notice the racial dynamic of aggressive, mostly white,
                       challengers invading the personal space of election workers, who were mostly
                       Black, and repeatedly questioning them and making it difficult for inspectors to
                       continue with their work.
                11 .   Around 1:00 p.m., things slowed down in the A VCB. An election inspector told
                       me that most of the regular absentee ballots had been counted and that they were
                       waiting for the military ballots to arrive and be counted.
                 12.   Meanwhile, between 1:00-2:00 p.m. challengers from both parties (and non-
                       partisan challengers like me) were receiving news on their phones about the
                       progress of the election. Specifically, challengers became aware that Wisconsin



                                                         2



l
    Case 1:20-cv-01083-JTN-PJG ECF No. 10-6, PageID.488 Filed 11/14/20 Page 4 of 6



                     had been called for Joe Biden by news networks and that the networks were
                     predicting that Detroit' s ballots might put Joe Biden in the lead in Michigan.
               13.   The military ballots arrived in the room just before 2:00 p.m.
               14.   I neither saw nor heard of any other ballots being brought into the room around
                     that time despite the fact that I was circulating throughout the room.
               15.   Around that time, I headed towards the front of the room to pick up a delivery of
                     additional masks that were being brought for the challengers, and I realized how
                     heated things were becoming outside the counting room. There were
                     approximately 20-30 Republican challengers standing near the door to the
                     counting room yelling at police officers.
               16.   Around 2:00 p.m., word rapidly circulated through the room via social media that
                     the Trump campaign had filed a lawsuit to stop the count in Detroit, although I
                     later learned that a lawsuit had not yet been filed at that time.
               17.   Around 2:30 p.m., it was announced that the counting room had hit COVID
                     capacity and that no one else would be allowed in the room. I could not precisely
                     count the number of challengers for each party, but my observation at that time,
                     and throughout my time at TCF, was that the number of Republican challengers
                     seemed roughly proportionate to the number of Democratic challengers. Indeed,
                     as I said above, I repeatedly saw Republican challengers congregating in groups
                     to aggressively question or challenge poll workers in settings where there was no
                     Democratic challenger or only one Democratic or non-partisan challenger.
               18.   Around the time that the room closed, I witnessed a Republican challenger in his
                     30s or 40s with short hair and glasses in a tan sweatshirt or sweater standing by
                     the window to the room writing messages to someone on the outside of the room.
                     A short time later, I saw and heard the man with the tan sweatshirt say to another
                     challenger, "We are going to start yelling ' STOP THE COUNT. "' And that is
                     what he did, beginning to yell it loudly inside the AVCB center. The chant did
                     not catch on inside, but it did catch on outside, and the Republican challengers
                     gathered in the lobby outside were chanting and yelling for approximately a half
                     an hour and banging on the all-glass wall that separated the counting room from
                     the lobby.


                                                        3



L
    Case 1:20-cv-01083-JTN-PJG ECF No. 10-6, PageID.489 Filed 11/14/20 Page 5 of 6



              19.   I also witnessed approximately 5-10 Republican challengers standing outside the
                    glass doors flinting what was going on inside, which was prohibited. That was
                    when workers inside the counting room began covering the windows, and my
                    understanding was that they were doing so to prevent prohibited filming of the
                    AVCB.
              20.   As the chanting was going on outside, I heard several Republican challengers
                    inside discussing a plan to begin challenging every single vote on the grounds of
                    "pending litigation." And that is what they did: repeatedly cha11enging the
                    counting of ntilitary ballots for no reason other than "pending litigation" .
              21.   Eventually, the Republican challengers stopped cha11enging every military ballot
                    after several Republican challengers were removed from continuing to make such
                    cha11enges without a lawful basis. Shortly after it became clear that the military
                    votes would be counted despite the efforts to stop that from happening, I decided
                    that it was time to leave and make room for new observers.
              22.   I am still processing my emotions from what I witnessed in TCF Center on
                    November 4th. Honestly, the whole thing mostly just made me sad. I do not
                    understand how people can be so tied up in who they want to be elected so much
                    that they would be willing to harass poll workers and seek to stop the counting of
                    votes-military votes, no less-in the way that I witnessed. As someone who
                    served in the military, I was willing to sacrifice my life so that we would all have
                    the right to vote. I thought that that was something we all believe in as
                    Americans. It broke my heart to see that some of my fe11ow Americans disagree,
                    and that they were willing to try to undermine this sacred right.




                                                       4



L
Case 1:20-cv-01083-JTN-PJG ECF No. 10-6, PageID.490 Filed 11/14/20 Page 6 of 6



                                                 AFFIRMATION

      I affirm that the contents of this affidavit are true                 the best of my knowledge.        /
      Signature of the person making this

                             f ()
      Affirmed before me this.ftt(day of ~\/                  7..0lo at   J : u2 ~V\


      My commission expires on       0-/1 o {2-oi. b
      Signature of Officer Administering Oa~J,..o         Jh                      Title   tJ"+oj "Pub{ re.


                                                                  JULIE MARI! AUST
                                                          Notary Publlc, State of Mich igan
                                                               County of Washtenaw
                                                       A~:,~o~mlealon Expires 02-10-2026
                                                             g n the County of tA.14,&,t:t~




                                                          5
